The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to application filed on 5/11/21, in which Claims 1-12 are presented for examination of which Claim 1 is in independent form.

Specification
Please include “trim element” and “sensor” into the title.

Drawings
The drawings are objected to:  please include details into the boxes of the flowchart found in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffel et al. (Stoffel; US 20190251376 A1) in view of KIM  (US 20210404816).
Regarding Claim 1, Stoffel discloses a warning system for installation in a vehicle (Abstract), the system comprising:
a first sensor (150 of Fig 1B door sensor; [0066] indicate a door 116 being opened) configured to measure a first signal representative of the state of a door of the vehicle ([0094] a door sensor 150 (e.g., the sensor that indicates whether the door is open or closed)), the state of the door being selected between an open state and a closed state ([0094]), at least one trim element ([0028] floor covering) for a vehicle comprising: 
floor covering (e.g., carpet)), and at least a second sensor (130b of Fig 1A) configured to measure a second signal representative of a force applied to the said trim element ([0028] floor weight sensors 130b can provide information related to the weight and location of objects in the interior space 118 of the vehicle), a warning computer (including 400 of Fig 4) comprising:
an acquisition module (including 404 of Fig 4 operating system software) configured to acquire the first signal from the first sensor and the second signal from the second sensor ([0064] OS 404 can receive sensor data), and a determination module (including 410 of Fig 4 software on processor), configured to determine a warning data based on the first signal and the second signal ([0076] processor(s) 410 can be responsible for running software on the electronic device 400, including the OS 404), and a warning device configured to receive the warning data and to communicate the warning data to a user ([0035] including lights and audio devices), wherein the determination module is configured to determine the warning data if the first signal is representative of an open state of the door ([0094] sensor 150 (e.g., the sensor that indicates whether the door is open or closed; at 522 of Fig 5D is passenger exiting?) and the second signal is representative of a force applied to the trim element greater than a predetermined threshold force (greater than zero; [0049], [0053] little or no weight indicated on the weight sensors; [0100] weight measured by any of the weight sensors 130 or data from any of the other sensors not consistent with the empty interior space 118 of the vehicle 102 can indicate that an object has been left behind; [0098] At 526, if, on the other hand, the object is classified such that additional action is warranted (in this case, Stage 2 or higher) the vehicle notification system 406 can provide a third reminder…system 406 may provide a third, more specific reminder such as, for example, “You have left your personal items in the vehicle!”), and wherein the trim element ([0028] carpet floor) forms a floor of a vehicle, the trim element being intended to extend between seats and a lower vehicle body panel of the vehicle (see Fig 1A, carpet is on top of bottom floor panel 136 of vehicle and under seats 132).
Stoffel doesn’t specify that trim element has a support layer.  However, it is well known to provide some sort of additional layer to a carpet floor of a vehicle such as foam or a mat.
In the same field of endeavor, KIM discloses a method for managing lost property in a shared autonomous vehicle, which determines a likely lost property spot based on a location and time a passenger is highly likely to lose their property, by monitoring the passenger's movements in the vehicle and classifying the passenger's behavior as a behavior pattern that makes the passenger prone to losing their property.
Kim discloses a trim element that includes a support layer ([0348] the weight sensor 1212 may be positioned under a floor mat of the vehicle under the passenger's feet).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stoffel with KIM using a support layer in order to provide extra protection for the weight sensor and allow for efficient management of lost property in a shared autonomous vehicle, as suggested by KIM (Abstract).

Regarding Claim 2, Stoffel discloses the determination module is configured to determine the warning data if the second signal representative of a force applied to the trim element, greater than a predetermined threshold force, is acquired by the acquisition module prior to the acquisition of the first signal representative of an open state of the door (Steps 506 (detecting object) and 508 (classifying object) of Fig 5B occur before step 522 (detect passenger exiting) of Fig 5D).

Regarding Claim 3, Stoffel discloses the predetermined threshold force corresponds to a pressure of between 3 kg/m.sup.2 and 10 kg/m.sup.2 ([0049] If the seat weight sensor 130a indicates that the object weights 12 lbs. and the image processor 302 identifies the object as rectangular and 2 feet×3 feet, for example, the object is likely not a cell phone, but a briefcase 134 or similar).

Regarding Claim 6, Stoffel discloses the trim element comprises a plurality of second sensors at least partially offset from each other in a direction tangential to the appearance layer to form a line or matrix of second sensors (see sensors 130a and sensors 130b of Fig 1B).

6>Regarding Claim 7, Stoffel discloses the determination module is configured to determine a warning data as a function of the first signal and the second signal from each second sensor, the warning data being determined as a function of the second sensor(s) measuring a second signal representative of a force greater than a predetermined threshold, the warning data comprising location information calculated from the signal received from each second sensor ([0028] floor weight sensors 130b can provide information related to the weight and location of objects in the interior space 118 of the vehicle).

Regarding Claim 8, Stoffel discloses the warning device is configured to communicate the warning data visually and/or audibly ([0035] including lights and audio devices).

Regarding Claim 9, KIM discloses wherein the, or each second sensor is disposed between the at least one support layer and the at least one appearance layer ([0348] the weight sensor 1212 may be positioned under a floor mat of the vehicle under the passenger's feet…between the floor mat and floor rug).

Regarding Claim 10, Stoffel doesn’t specify each second sensor extends over at least 3% of the surface of the at least one appearance layer.  However, in Figure 1B, it appears that the sensors 130b extend over 3% of the surface of the appearance layer.
Stoffel discloses the claimed invention except for the given size of the sensors.
It would have been an obvious matter of design choice to have sensors extend over 3% of the surface, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 11, Stoffel discloses a vehicle (102 of Fig 1A) comprising the warning system of claim 1 ([0022]).

Regarding Claim 12, Stoffel discloses a warning method ([0017]) for use in a vehicle having the warning system of claim 1, comprising the following steps:
acquiring a second signal representative of a force applied to the trim element greater than the predetermined threshold force ([0049], [0053], [0098], [0100]), then acquiring a first signal representative of an open state of the door, then determining a warning data according to the first signal and the second signal, then communicating the warning data to a user (Steps 506 (detecting object) and 508 (classifying object) of Fig 5B occur before step 522 (detect passenger exiting) and warning reminder 526 of Fig 5D).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffel and KIM, further in view of Perez (US 20070052529).
Regarding Claim 4, Stoffel disclose the at least one appearance layer forms a carpet layer ([0028] floor covering (e.g., carpet)), but doesn’t teach a support layer forms a sound absorption layer.
In the same field of endeavor, Perez discloses an alarm system incorporated into a motor vehicle for warning of an unattended condition associated with an occupant left within the vehicle. The alarm system includes a first, mat shaped and pressure activated sensor associated with a first seating location and a second corresponding sensor associated with a second seating location.  The system includes floor mat sensors ([0025]).
Perez discloses a support layer that forms a sound absorption layer ([0027] materials used to cover and surround the conductive plates [of the pressure sensor mats] include foam sheets, plastic sheets, or, in one preferred variant, a rubber coated flexible material…foam serves as a sound absorption layer).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stoffel with Perez using foam in order to help protect the electrical circuitry of the sensor from the weight of passengers.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffel and KIM, further in view of Clos et al. (Clos; US 20070029768).
Regarding Claim 5, Stoffel doesn’t disclose each second sensor (“each” is taken to mean “the” second sensor [also in Claims 6-10]) comprises:  a first electrode of the second sensor, a second electrode of the second sensor, and a sensing foil disposed between the first electrode and the second electrode, the resistivity of the sensing foil being dependent on the force applied to the sensing foil.
In the same field of endeavor, Clos discloses a system for the detection of a seat occupancy in a vehicle, including first and second capacitive electrodes being arranged in a compartment of the vehicle, and a driver and evaluation circuit, operatively connected to the first and second capacitive electrodes. The first capacitive electrode is arranged in a seat of the vehicle while the second capacitive electrode is arranged in a foot-area of the vehicle.
Clos discloses a sensor with a first electrode of the second sensor, a second electrode of the second sensor ([0014]), and a sensing foil ([0017] second electrode itself may e.g. comprise a metal foil) disposed between the first electrode and the second electrode, the resistivity of the sensing foil being dependent on the force applied to the sensing foil ([0004] the pressure sensors comprise pressure sensitive resistors, i.e. the resistance of these pressure sensors changes with the pressure applied on the sensor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Stoffel with Clos using a sensor with electrodes, in order to provide improved, and more efficient and reliable sensor readings, as suggested by Clos ([0007], [0011]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Schroeder et al. (US 20160217675) discloses a warning system for installation in a vehicle (Abstract), the system comprising: a first sensor ([0030] a signal from the ECU 250 (signal 251) that a person associated with the vehicle has exited the car…detecting an opening and a closing of the vehicle…One or more of these detection mechanisms can be used in combination to determine a valid exit) configured to measure a first signal (252 of Fig 2 exit signal) representative of the state of a door of the vehicle ([0030]), the state of the door being selected between an open state and a closed state ([0030]), at least one may be a charging pad [0028]).
b.	Edwards (US 20150054647) discloses a method of providing an alert that a portable electronic device has been left at a vehicle, by determining that an occupant has exited the vehicle and detecting that a portable electronic device is located at the vehicle. 
c.	Talty et al. (US 20180276974) discloses a method for generating and transmitting a reminder message includes obtaining a unique user profile. A processor compares a location of a user, an object and a mobile device with the prediction of the user's spatial relationship with the object and the mobile device. The processor transmits a reminder message when the prediction of the spatial relationship exceeds a predetermined threshold.
d.	Morrison (US 20210082272) discloses a child safety system for a vehicle that can alert a driver of the vehicle about the presence of a child in the vehicle when the door of the vehicle is opened. The disclosed child safety system includes a plurality of weight sensor pads that can connect with different seats of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685